DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  “emit of an audible signal” should be “emit an audible signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that an overfilled condition is when the determined load size satisfies the determined maximum load size and that and underfilled or filled condition is when the 
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20120312055 by Fagstad et al.
As to claim 1, Fagstad discloses a laundry treating appliance comprising a drum 6 (fig. 1) defining a treating chamber; and a processor 12 programmed to determine a maximum load size dependent on a selected operation cycle (para. 32); as laundry is loaded measure, sense, analytically determine, estimate, or receive as an input a load 
As to claim 5, Fagstad discloses that its laundry fill indicator 17 is a range indicator that can indicate the load size with reference to three predetermined conditions (e.g. empty, partially full, and full; see fig. 5).
As to claim 13, Fagstad discloses that the laundry fill indicator is on a user interface (fig. 5) and the processor is coupled to the user interface (para. 87).
As to claim 15, Fagstad discloses that the processor is operably coupled to the fill indicator (abstract) located adjacent the treating chamber (fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120312055 by Fagstad et al.
As to claim 2, Fagstad teaches that its laundry fill indicator 17 can display predetermined conditions (e.g. empty, partially filled, and/or full) and may change its length, color, or shape according to the weight of the laundry loaded into the drum (para. 122).  Fagstad also teaches that its display device may be an LED display (para. 88).  One of ordinary skill in the art would have recognized as obvious to configure the color-changing LED laundry fill indicator of Fagstad to use a well-known and common “color-changing” LED to produce changes in color contemplated by Fagstad.  Therefore, the claimed invention would have been obvious at the time it was filed.
 
Claims 3, 4, 6-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120312055 by Fagstad et al. in view of EP0051491A1 by Dow et al.
As to claim 3, Fagstad teaches that its laundry fill indicator 17 can display an underfilled condition (fig. 5), but does not teach that its indicator can display an overfilled condition.  However, one of ordinary skill in the art would have recognized as obvious to modify the appliance taught by Fagstad to display an overfilled condition.  Dow teaches a laundry treating appliance that detects the size of a laundry load in the treating chamber and can produce an “overweight” indicator to a user (para. 55).  Dow teaches that by indicating to a user that the load is overweight (i.e. overfilled), the user is given an opportunity to remove laundry from the treating chamber until the size of 
As to claim 4, one of ordinary skill in the art would have understood that the LED would indicate an overfilled condition when the load size is greater than the maximum and an underfilled or filled condition when the load size is less than or equal to the maximum, for the reasons discussed above in view of Fagstad and Dow.
As to claim 6, Fagstad teaches the predetermined conditions of underfilled and filled (fig. 5); one of ordinary skill in the art would have recognized as obvious to indicate a predetermined condition of overfilled for the reasons discussed above.
As to claim 7, Fagstad teaches that its range indicator 17 indicates an underfilled condition when the load size is less than the maximum and a filled condition when the load size is equal to the maximum (fig. 5).  One of ordinary skill in the art would have recognized as obvious to indicate an overfilled condition when the load size is greater than the maximum in view of Dow and as discussed above.
As to claim 8, Fagstad teaches that its range indicator has a graduated scale (fig. 5).
As to claim 9, Fagstad teaches that its range indicator has one or more LEDs for the portions of the graduated scale (fig. 5, para. 88).

As to claim 11, Dow teaches speakers to emit an audible signal to indicate an overfilled condition (para. 11).
As to claim 12, Dow teaches speakers to emit an audible signal to indicate an overfilled condition (para. 11).
As to claim 16, Fagstad teaches a laundry treating appliance comprising a drum 6 (fig. 1) defining a treating chamber; a sensor to provide an output indicative of an amount of laundry in the treating chamber (para. 104); a laundry fill indicator comprising a range indicator 17 (fig. 5) to indicate a filled condition and an underfilled condition; and a controller 12 to receive an output from the sensor and control illumination of the range indicator (para. 87).
Fagstad does not teach that its range indicator illustrates a range beyond or greater than the filled condition (i.e. an overfilled condition).  However, one of ordinary skill in the art would have recognized as obvious to modify the appliance taught by Fagstad to display an overfilled condition.  Dow teaches a laundry treating appliance that detects the size of a laundry load in the treating chamber and can produce an “overweight” indicator to a user (para. 55).  Dow teaches that by indicating to a user that the load is overweight (i.e. overfilled), the user is given an opportunity to remove 
As to claim 17, one of ordinary skill in the art would have recognized as obvious that the range beyond the filled condition would be an overfilled condition for the reasons discussed above.
As to claim 18, Fagstad teaches that its range indicator has a graduated scale (fig. 5) that would have two or more portions to illustrate underfilled, filled, and overfilled conditions for the reasons discussed above.
As to claim 19, Fagstad teaches that its range indicator has one or more LEDs for the portions of the graduated scale (fig. 5, para. 88).
As to claim 20, Fagstad teaches that the laundry fill indicator is on a user interface (fig. 5) located adjacent the treating chamber (fig. 4) and the processor is coupled to the user interface (para. 87).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120312055 by Fagstad et al. in view of U.S. Patent Application Publication 20120330442 by Hwang et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711